Exhibit 10.5

Execution Copy

 

PURCHASE AGREEMENT

By and Between

SCCP Boise, Limited Partnership,

a Delaware limited partnership,

as seller,

and

St. Luke’s Health System, Ltd.,

an Idaho nonprofit corporation,

as purchaser

 

Washington Group Plaza,

Boise, Idaho

 

 

DATED AS OF SEPTEMBER 29, 2016



--------------------------------------------------------------------------------

PURCHASE AGREEMENT

THIS PURCHASE AGREEMENT (this “Agreement”) is made as of September 29, 2016 the
“Effective Date”), by and between SCCP Boise, Limited Partnership, a Delaware
limited partnership (“Seller”), and St. Luke’s Health System, Ltd., an Idaho
nonprofit corporation (“Purchaser”).

R E C I T A L S:

A.            Seller is the owner of the Subject Property.

B.            Purchaser desires to purchase the Subject Property from Seller,
and Seller desires to sell its interest in the Subject Property to Purchaser,
upon and subject to the terms and conditions set forth in this Agreement.

C.            Unless otherwise defined herein, all capitalized words and terms
used in this Agreement shall have the meanings ascribed to such words and terms
in Exhibit W attached hereto and made a part hereof.

AGREEMENT

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, Seller and Purchaser agree as follows:

 

  1.

Sale of Subject Property.

Seller agrees to sell to Purchaser the property described below (collectively,
the “Subject Property”), and Purchaser agrees to buy from Seller the Subject
Property, upon and subject to the terms and conditions herein contained:

  (a)            Real Property.  The Real Property.

  (b)            Leases.   The Leases and all rights, title and interest in and
to any and all executory letters of intent, term sheets and other documentation
relating to prospective leases of any portion of the Land or Improvements.

  (c)            Contracts.    The Contracts. On or before the Contingency Date,
Purchaser shall advise Seller, in writing, of any Contracts that Purchaser does
not desire to be assigned to and assumed by Purchaser at Closing, and any such
Contracts, shall be terminated by Seller at Seller’s cost, prior to
Closing. Failure by Purchaser to notify Seller prior to the Contingency Date
shall constitute an election by Purchaser to have all of the Contracts
terminated prior to Closing and not assumed by Purchaser.

  (d)            Warranties.   The Warranties.

  (e)             Intangibles.  The Intangibles.

  (f)            Personal Property.  The Personal Property.

Anything herein to the contrary notwithstanding, the Subject Property
specifically excludes, and Seller hereby reserves to itself, the following:

   (y)          the Excluded Personal Property; and

   (z)          the right to commence, prosecute and complete any and all
contests and appeals that may be available with respect to Taxes pertaining to
the Real Property which are allocable to the period prior to the year in which
the Closing Date occurs, and any and all refunds and proceeds that may be
payable as a result of any such contests or appeals of Taxes, all as more
specifically set forth in Section 9(a).

 

1



--------------------------------------------------------------------------------

  2.

Purchase Price. 

Purchaser shall pay to Seller, as consideration for the purchase of the Subject
Property, an amount equal to Eighty Six Million Five Hundred Thousand and No/100
Dollars ($86,500,000.00) (the “Purchase Price”). The Purchase Price shall be
payable as follows:

  (a)            Within two (2) business days after the Effective Date,
Purchaser shall deposit the Initial Earnest Money with the escrow department of
the Title Company pursuant to the Escrow Agreement.

  (b)            If this Agreement has not terminated on or before the
Contingency Date, then within two (2) business days after the Contingency Date,
Purchaser shall deposit the Additional Earnest Money with the escrow department
of the Title Company pursuant to the Escrow Agreement, it being understood that
if Purchaser fails to timely deposit the Additional Earnest Money, then such
failure shall constitute an election by Purchaser to terminate this Agreement on
and as of the Contingency Date, in which event, this Agreement shall terminate
(other than the indemnity obligations of Purchaser set forth in Section 3(b) and
the indemnity obligations of Purchaser set forth in Section 13 of this
Agreement, and any other obligations that specifically survive the termination
hereof in accordance with the terms of this Agreement, which obligations shall
survive any such termination), the Initial Earnest Money shall be returned to
Purchaser and Purchaser and Seller shall execute any document reasonably
required by either party to evidence such termination. All or a portion of the
Earnest Money shall, at Purchaser’s election, be credited against the Purchase
Price at Closing and any amounts not credited at Closing shall be refunded to
Purchaser. The Earnest Money shall be refundable at any time prior to the
Contingency Date and shall be non-refundable after the Contingency Date, except
as otherwise expressly provided herein. If the Earnest Money or any portion
thereof is to be refunded to Purchaser as expressly provided herein, then the
Earnest Money shall be delivered to Purchaser within two (2) business days of
written demand by Purchaser therefor, and each party shall execute such
instructions to the Title Company as are necessary to effect such refund.

  (c)            The balance of the Purchase Price, plus or minus prorations and
other adjustments, including any Purchaser Lease Credit, if any, together with
any Capital Reimbursements due from Purchaser, if any, shall be paid into the
Title Company’s escrow account at Closing by wire transfer of immediately
available funds.

 

  3.

Conditions Precedent to Closing.

Purchaser’s obligation to consummate the transaction contemplated by this
Agreement shall be subject to satisfaction or waiver of each of the following
conditions (“Conditions Precedent”) on or before the Contingency Date:

  (a)             Title/Survey.  Seller, at its sole cost and expense, shall
furnish to Purchaser as soon as possible, but in no event later than, within
seven (7) business days after the Effective Date, the following: (i) a current
title commitment for an extended coverage owner’s title insurance policy with
respect to the Real Property issued by the Title Company (“Commitment”) together
with copies of all underlying title documents listed in the Commitment (other
than any of Seller’s financing documents), with the commitment of the Title
Company to insure fee title to the Real Property and to delete exceptions 1
through 5 with respect to the Real Property, and (ii) the most recent ALTA
survey for the Real Property to the extent in Seller’s records. Purchaser, at
Purchaser’s sole cost and expense, shall have the right to require (i) that such
survey be certified to Purchaser and Purchaser’s lender, and (ii) that such
survey be updated and revised to add any additional Table A items reasonably
required by Purchaser or Purchaser’s lender. If the Survey discloses survey
defects or other matters or if the Commitment shows exceptions or other matters
that are objectionable to Purchaser, which are not attributable to the acts
and/or omission of Purchaser or its Affiliates, and/or the Title Company refuses
to issue any endorsement requested by Purchaser which is otherwise available in
the State of Idaho due solely to the unique characteristic of the Real Property,
then Purchaser shall notify Seller, in writing (the “Title Notice”), on or
before the date that is ten (10) days prior to the Contingency Date, specifying
any such objectionable matter. If Purchaser timely delivers the Title Notice,
then on or before the Contingency Date, Seller may provide Purchaser with
adequate assurances in writing that any such objectionable matter will be
removed or endorsed over to Purchaser’s satisfaction on

 

2



--------------------------------------------------------------------------------

or before Closing and any election by Purchaser to proceed beyond the
Contingency Date shall be subject to such Title Notice, the provisions of this
Section 3(a) and Purchaser’s right to terminate and receive the return of the
Initial Earnest Money subject to and in accordance with the conditions and
limitations herein contained. Seller shall not be in breach or default of this
Agreement if Seller does not give Purchaser such assurances, it being understood
that Seller shall have no duty or obligation to cause any such objectionable
matters to be removed or endorsed over. Notwithstanding anything contained
herein, Seller shall remove any mortgage, tax, judgment or other monetary lien
of a definite or ascertainable amount encumbering the Real Property caused,
permitted or suffered by Seller or any party claiming by or through Seller
(specifically excluding liens attributable to the failure of a tenant to pay for
work performed at such tenant’s request). If Seller does not elect to provide
such assurances, or if Purchaser is not satisfied with any assurances provided
by Seller, then Purchaser shall have the right, by giving written notice (the
“Title Election Notice”) to Seller no later than the Contingency Date, to elect
either of the following as its sole remedy: (1) proceed to Closing and acquire
the Subject Property subject to the matters to which Purchaser objected in the
Title Notice (which matters shall then constitute Permitted Encumbrances),
without reduction in the Purchase Price; or (2) terminate this Agreement as
provided in the last grammatical paragraph of this Section 3 in which event the
Earnest Money shall be returned to Purchaser and the parties shall be released
of all obligations arising hereunder except those that specifically survive the
termination hereof in accordance with the terms of this Agreement. If Purchaser
does not give Seller the Title Election Notice on or before the Contingency
Date, then Purchaser shall be deemed to have elected to terminate this Agreement
under clause (2) in the preceding sentence. The following matters shall
constitute “Permitted Encumbrances”: (i) matters disclosed by the Commitment or
the Survey which are not objected to by Purchaser; (ii) matters disclosed by the
Commitment or the Survey which are objected to by Purchaser but are waived in
writing by Purchaser; and (iii) the matters contained in Exhibit G attached
hereto and made a part hereof; any other matters shall constitute “Unpermitted
Encumbrances.” Within ten (10) business days following the Contingency Date,
Seller and Purchaser shall prepare and execute a list memorializing the
Permitted Encumbrances, which list shall be incorporated herein by reference and
made a part hereof as Exhibit G. Failure by Purchaser to deliver the Title
Notice within the time period prescribed above shall constitute an election by
Purchaser to terminate this Agreement, in which case this Agreement shall
terminate (other than the indemnity obligations of Purchaser set forth in
Section 3(b) and the indemnity obligations of Purchaser set forth in Section 13
of this Agreement, and any other obligations that specifically survive the
termination hereof in accordance with the terms of this Agreement, which
obligations shall survive any such termination), the Earnest Money shall be
returned to Purchaser and Purchaser and Seller shall execute any document
reasonably required by either party to evidence such termination.

  (b)            Tests.    Seller shall furnish or make available to Purchaser
within five (5) days of the Effective Date and, provided this Agreement has not
been terminated and Purchaser is not in breach or default hereunder beyond any
applicable grace or cure period, Seller will continue to make available to
Purchaser, the Due Diligence Items with respect to the Subject Property via the
Electronic Data Room, subject to the conditions and limitations herein
contained. From and after the Effective Date through the Contingency Date,
Seller shall allow Purchaser and Purchaser’s officers, employees, agents,
attorneys, accountants, architects, consultants and engineers access to the Real
Property, subject to the rights of the tenants under their respective Leases,
without charge and at all reasonable times for the purpose of making such
inspections, tests, and verifications (collectively, “Tests”) as they shall deem
reasonably necessary or appropriate, but Purchaser shall not undertake any
invasive Tests without Seller’s prior written consent. On or before the
Contingency Date, Purchaser shall be satisfied, in its sole and absolute
discretion, with the results of the Tests and all aspects of the Subject
Property and this transaction, and if Purchaser is not so satisfied, Purchaser
may terminate this Agreement for any reason or no reason as provided
herein. Purchaser shall pay all costs and expenses of the Tests and agrees to
defend, indemnify and hold harmless Seller and its agents, employees and
contractors and the Subject Property from and against any and all loss, cost,
damage, liability, settlement, lien, cause of action or threat thereof or
expense (including, without limitation, reasonable attorneys’ fees and costs)
arising from or relating to the Tests, provided that such indemnity shall not be
applicable to conditions merely discovered by Purchaser but not caused by
Purchaser except to the extent that in the performance of any Tests, Purchaser
unreasonably exacerbates, aggravates or makes worse any previously undisclosed
condition existing on the Subject Property as of the date of the conduct of the
Tests, nor shall such indemnity extend to loss, damage or claims to the extent

 

3



--------------------------------------------------------------------------------

caused by the negligence of Seller or its agents. Within five (5) days of Seller
receiving written notice of any claim that is subject to Purchaser’s
indemnification hereunder, Seller shall notify Purchaser of such claim and
thereafter Purchaser shall have the right, at Purchaser’s cost, to assume and
control the defense of such claim with counsel selected by Purchaser and
reasonably acceptable to Seller, provided Seller may employ independent counsel,
at Purchaser’s sole cost and expense, to defend Seller in the event of a
conflict between the defense of Purchaser and Seller. Purchaser shall maintain a
policy of commercial general liability insurance (providing at least as broad as
the current ISO form) with coverages of not less than $2,000,000.00 per
occurrence with respect to the Subject Property and Purchaser’s activities on or
about the Subject Property, insuring Seller and Seller’s lender (as their
respective interests may appear), and the Property Manager as additional
insureds (provided that Seller shall notify Purchaser in writing of the name of
Seller’s lender and Property Manager for purposes of such certificates), and
shall deliver a copy of an ACORD insurance certificate (Form 27 or equivalent)
evidencing such coverage prior to Purchaser’s first entry on the Subject
Property, it being agreed that in lieu of Purchaser maintaining such insurance,
Purchaser may cause all of its agents who conduct any of the Tests to maintain
such insurance, provided such agents comply with all of the requirements of this
Section 3(b). Purchaser shall promptly repair and restore any damage to the
Subject Property caused by Purchaser’s testing and, to the extent the condition
of the Subject Property is changed as a result of the Tests, return the Subject
Property to substantially the same condition as existed prior to the conduct of
the Tests. No Tests shall be done without Purchaser providing Seller and the
Property Manager at least three (3) business days advance written notice of the
date and time when such Tests are to be performed, and, at Seller’s option, a
representative of Seller may be present. All Tests shall be conducted in such a
manner so as to minimize interference with the operation of the Subject Property
and the business of tenants and occupants. Except as provided below, Purchaser
shall not interview, correspond with or otherwise contact any tenant under any
Lease at any time concerning such tenant’s lease or occupancy in the Subject
Property before the date which is one hundred eighty (180) days before the
Closing Date. Any tenant interviews performed under this clause shall be
scheduled by Seller and/or the Property Manager within three (3) business days
of Purchaser requesting such tenant interviews. Purchaser shall not communicate
with any tenant relative to said tenant’s lease and/or occupancy in the Subject
Property without a representative of Seller having been given an opportunity to
participate in such communication, it being understood that Purchaser may
interface with any tenant on all matters unrelated to the tenant’s relationship
with the landlord, its lease, or its possessory interest in the Subject
Property. If any tenant initiates communications directly with Purchaser
concerning such tenant’s lease or occupancy in the Subject Property, Purchaser
shall defer any discussions with such tenant until such time as Purchaser has
provided at least three (3) business days advance written notice to Seller of
such intent to communicate and Seller having the right to participate in such
communication. If, prior to the Contingency Date, in the course of reviewing its
Tests, the Due Diligence Items and other information obtained by Purchaser,
Purchaser reasonably determines that there is or may be a concern regarding any
tenant lease and/or the landlord’s or tenant’s compliance with the terms of said
lease that would be revealed in a properly completed estoppel certificate in the
form of Exhibit I attached hereto, Tenant shall inform Seller in writing of such
concern with specificity and may request an interview with such tenant solely
for the purpose of discussing the concern articulated in Purchaser’s notice. In
that event, Seller shall schedule such interview as provided above and Seller
may participate in such interview as provided above. The indemnity, defense and
hold harmless obligations of Purchaser under this Section 3(b) shall survive
Closing (or termination) of this Agreement, notwithstanding any provision to the
contrary herein contained.

  (c)            Board and Officer Approval.  It is a further Condition that (a)
the Board of Directors of St. Luke’s Health System, Ltd. at its November 15,
2016 meeting authorizes one or more of its officers to approve, in their
discretion, all aspects of the Subject Property and this transaction within
parameters consistent with the terms of this Agreement and to take all action
necessary to consummate this transaction; and (b) the officers so authorized by
such board approve, in their discretion and within such parameters, all aspects
of the Subject Property and this transaction prior to the Contingency Date.

  (d)            Delivery of Due Diligence Items. Within five (5) days of the
date hereof, Seller shall (i) deposit the Due Diligence Items in the Electronic
Data Room and (ii) provide electronic access to the Electronic Data Room to
Purchaser, and such parties as Purchaser may designate in writing. Seller may,
during the term, supplement the deposits into the Electronic Data Room during
the term of this Agreement with additional information, provided, however, in
each such case, Seller shall provide written notice to Purchaser of the
additional deposit in the Electronic Data Room.

  (e)            Financing. While Purchaser may pursue, after the Contingency
Date, financing and/or an equity investment in connection with Purchaser’s
purchase under this Agreement, Purchaser’s obligation to close hereunder shall
not be contingent upon the availability of and/or closing on any financing and
equity investment.

 

4



--------------------------------------------------------------------------------

Prior to Closing, Purchaser agrees to keep and maintain in strict confidence
(and shall instruct its consultants, Affiliates, prospective lenders and
prospective investors to keep and maintain in strict confidence) all information
related to the Subject Property which is generated by or on behalf of Purchaser
or delivered to Purchaser or its consultants by Seller or its representatives,
including, without limitation, all books, records, reports, surveys, studies,
plans, assessments, leases, licenses, agreements and other documents. The
foregoing restrictions do not apply to information in the public domain as a
result of lawful disclosure, or if disclosure is required under applicable laws,
including, without limitation, governmental regulatory, disclosures, tax and
reporting requirements. Purchaser shall provide to Seller (at no cost to Seller)
true and complete copies of all reports, test results, surveys and other results
of its Tests relating to the physical condition and/or other attributes of the
Subject Property (i.e., surveys, environmental reports, zoning reports, property
condition reports) obtained by Purchaser which are prepared by third parties
promptly following any election by Purchaser to terminate this Agreement. Any
such items provided by Purchaser shall be without representation or warranty by
Purchaser as to the accuracy, completeness or reliability of same. In no event
shall Purchaser be obligated to provide to Seller any appraisals, opinions of
value or financial analyses performed by or for Purchaser in connection with its
investigations of the Subject Property.

On or before the Contingency Date, Purchaser shall notify Seller in writing if
the Conditions Precedent in subsections 3(a), (b) and (c) have not been
satisfied or waived by Purchaser, in Purchaser’s sole and absolute
discretion. If Purchaser so timely notifies Seller or if Purchaser fails to
notify Seller on or prior to the Contingency Date as to whether the Conditions
Precedent in subsections 3(a), (b), and (c) have or have not been satisfied or
waived by Purchaser, then this Agreement shall terminate and the Earnest Money
shall be returned to Purchaser provided Purchaser and Seller shall execute any
document reasonably required by the other party to evidence such
termination. Upon such termination, neither party will have any further rights
or obligations (other than the indemnity obligations of Purchaser set forth in
Section 3(b) and the indemnity obligations of Purchaser set forth in Section 13
of this Agreement, and any other obligations that specifically survive the
termination hereof in accordance with the terms of this Agreement, which
obligations shall survive any such termination) regarding this Agreement.

  (f)            Subordination, Nondisclosure and Attornment Agreements. Sixty
(60) days prior to the Closing, Purchaser shall have the right to request that
Seller request from each tenant under a lease a subordination, non-disturbance
and attornment agreements (“SNDAs”) in favor of Purchaser and Purchaser’s
lender, if any, from all tenants under Leases, other than a Purchaser Lease, in
the form reasonably requested by Purchaser’s lender, if any. Seller shall exert
commercially reasonable efforts to obtain the SNDAs, but it shall not be a
default by Seller hereunder if any tenant fails to deliver same or if delivered,
such SNDA is not in the form requested by Purchaser. The receipt of the
requested SNDAs shall not be a condition to Purchaser’s obligation to close on
the Closing Date.

 

  4.

Covenants by Seller.

Seller covenants and agrees with Purchaser that from the Effective Date until
the Closing Date, Seller shall conduct its business involving the Real Property
as follows, and during such period shall (except as specifically provided to the
contrary herein):

  (a)            From and after the Effective Date until the Contingency Date,
Seller shall have the right, upon as much advance notice as is reasonably
possible (not less than five (5) days) written notice to Purchaser, but without
Purchaser’s prior consent, to create on the Real Property any easements for
utilities, ingress and egress, or otherwise, which are determined by Seller to
be required and/or which are requested by any governmental entity. Purchaser
shall have the right to provide comments on the form of any such easement which
Seller agrees to reasonably consider and Seller shall provide a true and
complete copy of any such easements to Purchaser promptly upon the execution of
such easement by Seller.

 

5



--------------------------------------------------------------------------------

  (b)          From and after the date Purchaser delivers to Seller a formal
waiver of all Conditions Precedent set forth in Sections 3(a), (b) and (c),
refrain from transferring the Real Property except (i) to an Affiliate (which
transfer, if any, will be made subject to the rights of Purchaser under this
Agreement), or (ii) with Purchaser’s prior written approval, creating on the
Real Property any easements affecting the Real Property, provided however, any
easement on, over or across the Real Property which is requested by any
governmental authority having jurisdiction over the Subject Property, which is
necessary for the extension of utilities to any portion of the Real Property, or
which is required as a condition to Seller’s right to subdivide the Subject
Property into one or more parcels, shall be provided to Purchaser for
Purchaser’s comment in writing as far in advance of Seller’s execution of same
as is reasonably possible (at least five (5) days) and Seller agrees to
reasonably consider Purchaser’s comments to same, but Purchaser’s consent shall
not be required and, provided further, that any easement or right of way granted
by Seller pursuant to this Section 4(b) without Purchaser’s prior written
approval shall be provided to Purchaser promptly following the execution of same
by Seller. Prior to entering into any easement which requires Purchaser’s
approval, Seller shall deliver to Purchaser a copy of any proposed easement,
which shall be deemed approved if Purchaser does not object within ten (10)
business days after delivery of the easement. If approved or deemed approved
such easement will be a Permitted Encumbrance. Notwithstanding the foregoing,
Seller shall not grant an easement requested by any governmental authority
having jurisdiction over the Subject Property without Purchaser’s consent unless
Seller reasonably concludes that it is compelled to do so.

  (c)            Refrain from removing any fixture or equipment; provided,
however, nothing herein shall preclude Seller or the Property Manager from
replacing any equipment, supplies or machinery with like or better equipment,
supplies or machinery in the ordinary course of operating the Real Property.

  (d)            Refrain from entering into any contracts or other agreements
(other than lease agreements and amendments) regarding the Real Property (other
than contracts in the ordinary course of business which by their terms terminate
before Closing or which are cancelable by either party thereto without penalty
within thirty (30) days after giving notice thereof) without the prior written
consent of Purchaser, which consent shall not be unreasonably withheld, delayed
or conditioned, and which consent shall be deemed given if Purchaser does not
object to Seller’s request for approval within ten (10) business days after
request for such consent by Seller.

  (e)            Promptly notify Purchaser of any written notice received by
Seller of any increase in any real estate taxes or special assessments with
respect to the Real Property.

  (f)            Subject to the terms of Section 4(j) below, operate, maintain,
repair and insure, or cause to be operated, maintained, repaired and insured,
the Real Property in a manner consistent with Seller’s operation, maintenance,
repair and insurance of the Real Property during its ownership prior to the
Effective Date. At Closing and subject to the terms of Section 4(j) below and
this Section 4(f), Section 5 and the other terms of this Agreement, Seller shall
cause the Subject Property to be in substantially the same condition as existed
on the Contingency Date, ordinary wear and tear and damage by casualty and
condemnation excepted and further subject to the acts and/or omissions of
Purchaser and/or its Affiliates. Seller shall promptly provide to Buyer in the
form received (but without any representation or warranty as to the accuracy and
completeness of same) copies of all written reports relating to the maintenance,
repair and operation of the Subject Property (including but not limited to rent
rolls and logs of tenant issues) prepared by the Property Manager and delivered
to Seller concerning the Subject Property, and cause the Property Manager to be
available for meetings with Seller or its designated agent on a regular basis
(not more often than once per calendar month) to discuss such materials.

  (g)            From and after the Effective Date, use commercially reasonable
efforts to perform all obligations of Seller under the Leases as and when same
mature, and enforce, or cause to be enforced, the obligations of any tenant
under any Lease with respect to the Real Property in accordance with the terms
thereof, except Seller shall not be obligated to initiate legal proceedings
against any tenant (including, but not limited to, collecting any sums or to
dispossess a tenant) unless Seller determines, in the exercise of its
commercially reasonable business judgment, it is prudent to do so.

 

6



--------------------------------------------------------------------------------

  (h)            From and after the Effective Date and so long as Purchaser is
not otherwise in default hereunder, and/or under any Purchaser Lease beyond any
applicable notice and cure periods, refrain from entering into any new lease or
amending any Lease with respect to space within the Real Property other than a
Permitted Renewal without Purchaser’s written consent which shall not be
unreasonably withheld, conditioned and/or delayed. As used in this Agreement,
“Permitted Renewal” means an extension of an Existing Lease under which the
tenant has no options to extend and which by its terms will otherwise expire
within two years after the Effective Date, provided such Permitted Renewal is on
the terms as provided for said Existing Lease, but at rental rates equal to or
greater than 90% of the then published asking rents and for a term of not
greater than five (5) years; provided further, that extensions of the Existing
Lease of Fast Enterprises (Suite 720 in the Plaza IV Building) and the Existing
Lease of Spectraguard a.k.a. SG Acquisitions LLC (Suite 102 of the Central Plaza
Building) are not Permitted Renewals. Notwithstanding the above, Purchaser shall
have no right to approve a new lease or an amendment to an Existing Lease with
the State of Idaho, by and through the Idaho State Tax Commission (“ISTC”), so
long as the same expires (either by its terms or pursuant to right of early
termination exercised by Seller prior to Closing) on or before June 30,
2018. Seller shall pay, prior to Closing, any termination fee associated with
any such right of early termination of the ISTC lease.

  (i)            Notify Purchaser in writing within five (5) business days (and
in any event, prior to the Closing) after receiving written notice of or Seller
acquiring knowledge of (as defined in Section 5):

 (i)          Any fact or event which would make any of the representations or
warranties of Seller contained in this Agreement untrue or misleading in any
material respect or which would cause Seller to be in violation of any of its
covenants or other undertakings or obligations hereunder.

 (ii)         Any violation of any law, ordinance or regulation affecting the
Subject Property or any portion thereof.

 (iii)        Any proposed change in any zoning or law affecting the use or
development of the Real Property or any part thereof.

 (iv)        Any current or pending (or threatened and unresolved) litigation
which affects the Subject Property or any part thereof.

 (v)         Any damage or destruction (excluding normal wear and tear) to the
Subject Property or any part thereof.

 (vi)        Any pending or threatened (and unresolved) condemnation or eminent
domain proceeding affecting the Real Property or any part thereof.

 (vii)       Any threatened (and unresolved) or pending proceeding in bankruptcy
or insolvency of any tenant under any Lease.

 (viii)      Any material default covered by (1) any of the Warranties or (2)
under any other agreement entered into by Seller affecting all or any material
portion of the Subject Property.

 (ix)        Any written notice or other communication from the United States
Environmental Protection Agency or any other federal, state or local
governmental authority having jurisdiction over the Real Property, with respect
to (i) any alleged violation concerning the Real Property of any Environmental
Laws; or (ii) the handling, release, use, discharge, storage or disposal of any
Hazardous Materials at, on or from the Real Property.

 (x)         Any written notice of default received from any tenant under any
Lease concerning the failure of the landlord thereunder to keep, perform or
observe any term, covenant, condition, agreement or provision on the landlord’s
part to be kept, performed or observed under such Lease. Seller shall also
notify Purchaser of any written notice of default given by the landlord to any
tenant under any Lease concerning the failure by such tenant to keep, perform or
observe any term, covenant, condition, or agreement on the tenant’s part to be
kept, performed or observed under such Lease. Seller shall provide Purchaser
with a true and complete copy of any written notice of default received by
Seller or its agents from or on behalf of any tenant under any Lease concerning
the failure by the landlord to keep, perform or observe any term, covenant,
condition, agreement on the landlord’s part to be kept, performed or observed
under such Lease.

 

7



--------------------------------------------------------------------------------

For purposes of Section 4(i), “material” means any event, act or omission which
could reasonably be expected to adversely impact any portion of the Subject
Property by at least $25,000.00 or more.

  (j)            From and after the Effective Date, prior to undertaking any
repairs, maintenance or replacements on the Subject Property which would be
capitalized in accordance with generally accepted accounting principles or
Seller’s historical operating procedures, Seller shall provide ten (10) business
days advance written notice to Purchaser of Seller’s intent to undertake such
capital repairs. Said notice shall indicate the anticipated cost to be incurred,
as well as Seller’s reasonable estimate of the useful life of such improvement,
repair and/or replacement. Seller shall not undertake such capital repairs on
the Subject Property which exceed $20,000.00 unless approved by Purchaser, it
being acknowledged that Purchaser’s approval shall not be unreasonably withheld,
conditioned or delayed nor shall Purchaser’s consent be required if an emergency
situation is present, such capital repairs are necessary to protect the safety
of the public and/or are required to be performed pursuant to any lease
affecting all or any portion of the Subject Property or by any law, rule,
regulation applicable to the Subject Property. Purchaser shall be deemed to
approve such capital repairs if no objection is received by Seller within said
ten (10) business day period. At Closing, Purchaser shall reimburse Seller for
the then unamortized value of all such capital repairs undertaken by Seller
using the useful life provided by Seller in such notice (the “Capital
Reimbursement”). Capital Reimbursements shall include, but not be limited to,
the unamortized cost of all costs and expenses incurred by Seller in effecting
any capital repairs and/or replacements to the common areas on the Subject
Property, structural repairs to any building on the Subject Property, and/or the
mechanical systems servicing any improvements on the Project.

  (k)            From and after the Effective Date (but excluding the ISTC lease
and any Permitted Renewal), Seller shall not, during the term hereof, enter into
any lease (or amendment extending the term or expanding the space of any Lease
which requires Seller’s consent under the applicable Lease) without first
providing to Purchaser the right of first refusal to lease the space that is the
subject thereof on the terms and conditions as may be proposed by the proposed
tenant and which are otherwise acceptable to Seller. Seller shall furnish
Purchaser with a term sheet describing the terms of any such proposed lease or
amendment, together with reasonable written evidence of the prospective tenant’s
approval thereof. Purchaser shall have ten (10) business days from the receipt
of said term sheet from Seller to provide written notice to Seller of
Purchaser’s irrevocable election to exercise its right of first refusal to lease
as contained in this Section 4(k). If Purchaser exercises its right of first
refusal to lease, as contained in this Section, then Purchaser and Seller, as
tenant and landlord, shall execute, within thirty (30) days of Purchaser’s
election, a lease for such space containing the terms and conditions as set
forth in the term sheet triggering Purchaser’s right of first refusal and
otherwise using the form of lease between Purchaser and Seller pursuant to which
Purchaser leases approximately 111,381 rentable square feet primarily in Plaza
IV of the Subject Property (the “Plaza IV Lease”). Any lease executed by Seller
and Purchaser as landlord and tenant hereunder pursuant to this Section 4(k)
shall be deemed to be a Purchaser Lease for all purposes hereunder. In the event
Purchaser fails to timely and properly exercise its right of first refusal to
lease as provided in this Section 4(k), then Purchaser shall be deemed to have
waived such rights as it relates to such tenant and such space and Seller shall
have the right to proceed with such leasing opportunity in accordance with such
term sheet and such lease shall be deemed to be approved by Purchaser pursuant
to Section 4(h), so long as it is in accordance with such term sheet and
otherwise on Market Terms. If such lease is not in accordance with such term
sheet and otherwise on Market Terms and does not contain an early termination
right of landlord exercisable without cost or expense upon ninety (90)

 

8



--------------------------------------------------------------------------------

days’ notice, Purchaser shall have the right to approve such lease pursuant to
Section 4(h). In that event, Purchaser shall be deemed to approve such lease if
no objection is received by Seller within ten (10) business days of Purchaser’s
receipt of the proposed lease. With respect of any lease executed by Seller
after Purchaser has waived its right of first refusal to lease as provided in
this Section 4(k), Purchaser agrees, at Closing, to reimburse Seller for all of
the unamortized Lease Incentive Expenses incurred by Seller in connection with
said lease, which Lease Incentive Expenses shall be amortized on a straight line
basis over the primary term of said lease. Purchaser may assign its rights under
this paragraph to any Affiliate of St. Luke’s Health Systems, Ltd., so long as
Purchaser guaranties the obligations of the tenant under any resulting lease in
a form reasonably acceptable to Seller. Seller shall promptly provide Purchaser
with copies of all Approved New Leases.

  (l)            Seller shall provide to Purchaser thirty (30) days before
Closing (i) a schedule certified by Seller detailing all of the landlord’s
obligations to construct tenant improvements with respect to any Approved New
Lease, or to pay for or incur any Lease Incentive Expenses with respect to the
Approved New Lease, which will not be paid and performed in full by Seller prior
to Closing, and (ii) updated Exhibit B-1 and B-2.

 

  5.

Representations and Warranties by Seller.

As used in this Agreement, the phrase “Seller’s knowledge” or words of similar
import shall mean the actual knowledge of Greg Tylee of City Office Management,
ULC, without independent investigation or inquiry other than a commercially
reasonable examination of the files in the possession of Seller or Property
Manager. Seller represents and warrants that the foregoing individual is the
most knowledgeable about the Real Property. Purchaser acknowledges and agrees
that Greg Tylee shall have no personal liability under this Agreement or in
connection with the transactions contemplated hereby. Subject to the foregoing,
Seller represents and warrants to Purchaser as of the Effective Date (and,
subject to the provisions and other limitations of this Section 5 shall be
deemed to have represented and warranted again as of Closing) as follows:

  (a)            Authority.   Seller is a limited partnership, duly organized
and validly existing and in good standing under the laws of the State of
Delaware and is qualified to do business if and to the extent required in the
State of Idaho; Seller has the requisite power and authority to enter into and
perform this Agreement, all Seller’s Closing Documents and all Joint Closing
Documents; this Agreement has been, and all Seller’s Closing Documents and all
Joint Closing Documents will be, duly authorized by all necessary action on the
part of Seller and have been or will be duly executed and delivered; such
execution, delivery and performance by Seller of such documents will not
conflict with or result in a violation of Seller’s organizational documents, or
any judgment, order, or decree of any court or arbiter to which Seller is a
party; and such documents are valid and binding obligations of Seller, and are
enforceable against Seller in accordance with their terms, subject to applicable
bankruptcy, insolvency, reorganization, moratorium, creditor’s rights and other
similar laws.

  (b)            Utilities.   Seller has not received any written notice of
actual or threatened reduction or curtailment of any utility service now
supplied to the Real Property. Seller has not received any written notice that
any of the water, sewer, gas, electric, telephone, and drainage facilities or
other utilities required by law or by the normal operation of the Real Property
is not installed across public property or valid easements to the property lines
of the Real Property or is not installed in material compliance with all
requirements of law. To Seller’s knowledge, all utilities necessary for the
existing use, operation and occupancy of the Real Property as an office complex
are available to the Real Property and have not been discontinued, and the cost
of the original installation of such utilities has been fully paid.

  (c)            Hazardous Materials.    To Seller’s knowledge, except as shown
on the Environmental Reports or on any environmental assessment received by
Purchaser, the Real Property is not in violation of any Environmental Laws.
Seller further represents and warrants that, except as shown on the
Environmental Reports or on any environmental assessment received by Purchaser,
to Seller’s knowledge (i) during Seller’s ownership of the Real Property, Seller
has not used, manufactured, stored or disposed of, on or under the Real Property
or transported to or from the Real Property Hazardous Materials in reportable
quantities in violation of applicable Environmental Laws other than those
Hazardous Materials allowed

 

9



--------------------------------------------------------------------------------

under Environmental Laws and customarily used, manufactured, stored, disposed of
or transported in the ordinary course of construction, repair, maintenance and
operation of the Real Property, including, without limitation, pesticides,
fertilizers, solvents, cleansers and other cleaning supplies and materials, and
(ii) no third party has used, manufactured, stored or disposed of, on or under
the Real Property any Hazardous Materials in violation of applicable
Environmental Laws or transported to or from the Real Property any Hazardous
Materials in quantities required to be reported under Environmental Laws. To
Seller’s knowledge, Seller has not received any written notice that the Real
Property is in violation of any Environmental Laws from any applicable
governmental authority having jurisdiction over the Real Property.

  (d)            Employees.   Seller has no employees working at the Real
Property, it being understood that the Property Manager is not an employee of
Seller.

  (e)            FIRPTA.      Seller is not “foreign person,” “foreign
partnership,” “foreign trust” or “foreign estate” as those terms are defined in
Section 1445 of the Internal Revenue Code.

  (f)             Proceedings.  There is no action, litigation, investigation,
condemnation or proceeding of any kind pending or, to Seller’s knowledge,
threatened against Seller which would have a material and adverse effect on the
ability of Seller to perform its obligations under this Agreement, and affecting
or against any portion of the Subject Property.

  (g)            Condition of the Real Property.     Seller has received no
written notice from any governmental authority having jurisdiction over the Real
Property of any violation of any applicable law, rule, regulation, or code of
any applicable governmental authority having jurisdiction thereof which has not
been cured or remedied, and no written notice that the Subject Property is not
in compliance with any private covenants or restrictions. To Seller’s knowledge,
the Subject Property is currently in compliance with all such laws, rules,
regulations, codes, covenants and restrictions.

  (h)            Books and Records.  To Seller’s knowledge, the books and
records relating to the Real Property which have been made or will be made
available to Purchaser in the Electronic Data Room, (including those which have
been prepared by the Property Manager), are the books and records used by the
Seller and Property Manager in the operation and management of the Subject
Property and Seller has no reason to believe same are not accurate and complete.

  (i)              Leases.  The Leases set forth on Exhibit B-1 constitute all
of the leases, licenses or other occupancy or use agreements or binding
commitments with respect to the Real Property, including, without limitation,
all amendments, modifications and side agreements thereto with respect to the
Real Property, which are in effect as of the Effective Date (excluding the
Purchaser Lease).

   (i)          With respect to the Leases (excluding any Purchaser Leases): (i)
except as shown on Exhibit B-1, there are no agreements with tenants other than
the Leases which materially affect the rights or obligations of landlord or
tenant under the Leases; (ii) except as shown on Exhibit B-2 attached hereto and
made a part hereof, there are no existing breaches or defaults by landlord under
any of the Leases which with the passage of time or the giving of notice or
both, would constitute an event of default under any such Lease entitling any
tenant to exercise any material remedy and the Leases are in full force and
effect; (iii) there are no rent delinquencies of more than thirty (30) days and
no existing breaches or defaults by any tenant under any of the Leases which
with the passage of time or the giving of notice or both, would constitute an
event of default under any such Lease except as shown on Exhibit B-2; (iv)
Seller has received no written notice of any bankruptcy or insolvency
proceedings pending or threatened with respect to the tenants under the Leases
and no tenant has asserted any defense, setoff or claim with respect to its
tenancy except as set forth on Exhibit B-2; (v) no person has acquired from
Seller any options or rights to lease space in the Real Property or to extend
any Lease or rights of first refusal or offer for space in the Real Property
except as set forth in the Leases; (vi); Landlord holds no security or other
tenant deposits except as set forth on Exhibit B-2, (vii) except for leases
where the State of Idaho, and/or its divisions, is the tenant (including the
ISTC), no tenant has paid rent more than

 

10



--------------------------------------------------------------------------------

one month in advance, and (viii) all landlord’s obligations to construct tenant
improvements have been performed and Lease Incentive Expenses have been paid and
incurred except as set forth on Exhibit B-2; and

  (ii)         With respect to the Existing Leases, there are no brokerage
commissions or fees now owed by Seller or that will become due in the future in
connection with the Leases except as set forth in Exhibit B-2.

  (j)            Special Assessments.  Except as shown on any tax bills
delivered to Purchaser and the Commitment, Seller has received no notice, in
writing, of any special assessment which affects the Real Property.

  (k)           Permits, et al.    Seller has received no written notice that it
has not obtained any approvals, permits, licenses, permits, easements, or
rights-of-way, including proof of dedication, required from any governmental
authority having jurisdiction over the Real Property or from private parties to
permit the present use of the Real Property.

  (l)            Outstanding Work.  Except as described in the schedule to be
provided by Seller in Section 5(i)(ii), there are no outstanding contracts made
by Seller for any improvements to the Real Property, payment of which is due and
owing, which have not been or will not be fully paid for at Closing except in
the case of any tenant punchlist items. Seller shall cause to be discharged or
endorsed over all mechanics’ and materialmen’s liens arising from any labor or
materials furnished by Seller prior to Closing which pertain to the Real
Property.

  (m)          Full Disclosure.  The copies of any documents with respect to the
Subject Property contained and/or deposited after the Effective Date in the
Electronic Data Room are true and complete copies of the document they purport
to be.

  (n)           Financial Information; Bankruptcy.  Seller (i) is not in
receivership or dissolution, (ii) has not made an assignment for the benefit of
creditors or admitted in writing the inability to pay its debts as they mature,
and (iii) has not been adjudicated a bankrupt or filed a petition in voluntary
bankruptcy or a petition or answer seeking reorganization or an arrangement with
creditors under the Federal bankruptcy laws or any similar law or statute of the
United States or any jurisdiction and no such petition has been filed against
Seller, and to the best of Seller’s knowledge, none of the foregoing are pending
or contemplated.

  (o)           Terrorist Organization Lists.  Seller is not acting, directly or
indirectly for, or on behalf of, any person, group, entity or nation named by
any Executive Order, or the United States Treasury Department as a terrorist,
“Specially Designated National and Blocked Person,” or other banned or blocked
person, entity, or nation pursuant to any law that is enforced or administered
by the Office of Foreign Assets Control, and is not engaging in the transactions
described herein, directly or indirectly, on behalf of, or instigating or
facilitating the transactions described herein, directly or indirectly, on
behalf of, any such person, group, entity or nation.

  (p)           ERISA.   Seller is not and is not acting on behalf of (i) an
“employee benefit plan” within the meaning of Section 3(3) of the Employee
Retirement Income Security Act of 1974, as amended, (ii) a “plan” within the
meaning of Section 4975 of the Internal Revenue Code of 1986, as amended, or
(iii) an entity deemed to hold “plan assets” within the meaning of 29 C.F.R.
§2510.3-101 of any such employee benefit plan or plans.

  (q)           Other Purchase Rights.  No person, other than Purchaser or its
Affiliates, has any contract, agreement, option or right of first refusal with
Seller to purchase the Real Property or any portion thereof or interest or
estate therein, except for the ISTC, which rights are fully subordinated to the
rights of Purchaser hereunder.

  (r)           Title.     Seller has obtained upon its acquisition of the
Subject Property an owner’s policy insuring it as the holder of fee simple title
in the Real Property. Seller owns all interests in the Personal Property.

 

11



--------------------------------------------------------------------------------

The representations and warranties of Seller under this Agreement shall survive
Closing in the manner described in Section 6(b) of this Agreement.

If, prior to the Contingency Date, the Chief Financial Officer of St. Luke’s
Health System, Ltd. obtains actual knowledge (without duty of investigation) of
any change in circumstances after the Effective Date that affects the validity
and/or accuracy of any representation or warranty made by Seller under this
Section 5 (it being agreed that the CFO shall be deemed to have actual knowledge
of the materials and information contained in the Electronic Data Room more than
thirty (30) days before Closing or if Seller notifies Purchaser of such change
in circumstances in writing at the notice address provided in Section 15),
Purchaser shall provide prompt written notice to Seller of such discovery (a
“Known Pre-Contingency Warranty Breach”). If notice is given to Seller of Known
Pre-Contingency Warranty Breach and Seller fails to affirmatively and in writing
assume the obligation to correct such Known Pre-Contingency Warranty Breach
before Closing (notice of said undertaking to be given, if at all, to Purchaser
within ten (10) days of Seller’s receipt of Purchaser’s notice), Purchaser shall
have the right to terminate this Agreement by written notice thereof to Seller,
provided notice of such election to terminate is given to Seller on or before
the Contingency Date, time being of the essence, in which case the entire
Earnest Money paid by Purchaser under this Agreement shall be promptly delivered
to Purchaser and, except in the case of a Known Pre-Contingency Warranty Breach
resulting from a change in circumstances beyond Seller’s reasonable control or
the result of an action expressly permitted by the provisions of this Agreement,
Seller shall reimburse Purchaser for all third party reasonable out of pocket
costs incurred by Purchaser in connection with this Agreement or Purchaser’s
investigations of the Subject Property not to exceed Four Hundred Thousand
($400,000.00) Dollars. In circumstances entitling Purchaser to reimbursement of
such costs, the tenant under the Plaza IV Lease shall also have the right to
elect to terminate the Plaza IV Lease provided any election to terminate the
Plaza IV Lease must be delivered to Seller in writing within sixty (60) days of
the date of the termination of this Agreement. Any termination of the Plaza IV
Lease will be effective immediately following Seller’s receipt of such notice
and any such election to terminate the Plaza IV Lease shall be irrevocable when
issued. In the event notice of termination of the Plaza IV Lease is not timely
given, then the right to terminate such Plaza IV Lease pursuant to this
subparagraph shall be waived. If Purchaser elects to terminate under this
subparagraph, such recovery of the Earnest Money and out of pocket costs shall
be Purchaser’s sole remedy and, following any such termination, neither party
shall have further rights or obligations hereunder, except any obligation that
specifically provides the termination hereof. If Purchaser fails to terminate
this Agreement as provided above, Purchaser shall be deemed to have waived such
Known Pre-Contingency Warranty Breach. Nothing in this subparagraph is intended
to limit Purchaser’s right to terminate this Agreement pursuant to Section 3
above.

If, after the Contingency Date but before Closing, the Chief Financial Officer
of St. Luke’s Health System, Ltd. obtains actual knowledge (without duty of
investigation) of any change in circumstances after the Effective Date that
affects the validity and/or accuracy of any representation or warranty made by
Seller under this Section 5 (it being agreed that the CFO shall be deemed to
have actual knowledge of the materials and information contained in the
Electronic Data Room more than thirty (30) days before closing or if Seller
notified Purchaser in writing of such change in circumstances), or such change
in circumstances is disclosed in any estoppel certificate provided to Purchaser,
Purchaser shall provide prompt written notice to Seller of such discovery (a
“Known Post-Contingency Warranty Breach”). If any such Known Post Contingency
Warranty Breach is a Termination Event (as hereinafter defined), or if another
Termination Event occurs Purchaser shall have the right to terminate this
Agreement by written notice to Seller, provided written notice of termination is
given to Seller on or before the earlier of (i) Closing or (ii) 15 days after
(A) Sellers receipt of written notice from Purchaser of the existence of such
Termination Event, and (B) Seller’s failure to cure or to irrevocably commit in
a written notice delivered to Purchaser to cure prior to Closing such
Termination Event within 15 days of Sellers receipt of such written notice from
Purchaser that a Termination Event has occurred. A “Termination Event” for
purposes of this Section 5 shall consist of a breach of Seller’s representations
under Section 5(a), Section 5(f) relating to proceedings commenced against
Seller which have a material and adverse effect on Sellers ability to convey
title to the Subject Property, Section 5(c) relating to a violation of
Environmental Laws due to Sellers direct acts or omissions, Section 5(o); or
Seller’s failure to disclose to Purchaser, within five (5) days of written
notice from Purchaser asserting Seller has failed to so disclose, any
information that Seller is required to disclose under this Section 5, including
the existence

 

12



--------------------------------------------------------------------------------

of a change in circumstance which Seller is obligated to disclose under this
Section 5. In the event of the termination of this Agreement by Purchaser
pursuant to this subparagraph due to Termination Event, (a) the entire Earnest
Money paid by Purchaser under this Agreement shall be promptly delivered to
Purchaser, (b) Seller shall reimburse Purchaser for all third party reasonable
out of pocket costs incurred by Purchaser in connection with this Agreement or
Purchaser’s investigations of the Subject Property not to exceed Four Hundred
Thousand ($400,000.00) Dollars; and (c) the tenant under the Plaza IV Lease
shall also have the right to elect to terminate the Plaza IV Lease provided any
election to terminate the Plaza IV Lease must be delivered to Seller in writing
within sixty (60) days of the date of the termination of this Agreement. Any
termination of the Plaza IV Lease will be effective on the first (1st) day of
the fourth (4th) full calendar month following Seller’s receipt of such notice
(unless the Plaza IV Lease has not yet commenced, in which case the termination
will be effective immediately) and any such election to terminate the Plaza IV
Lease shall be irrevocable when issued. In the event notice of termination of
the Plaza IV Lease is not timely given, then the right to terminate such Plaza
IV Lease pursuant to this subparagraph shall be waived. If Purchaser elects to
terminate under this subparagraph, such recovery of the Earnest Money and out of
pocket costs shall be Purchaser’s sole remedy and, following any such
termination, neither party shall have further rights or obligations hereunder,
except any obligation that specifically provides the termination hereof. If
Purchaser fails to terminate this Agreement as provided above, Purchaser shall
be deemed to have waived such Termination Event. In all other circumstances,
Seller’s sole responsibility hereunder with respect to a change of circumstances
which affects the validity and/or accuracy of any representations and warranties
set forth in this Section 5 shall be to advise Purchaser in writing promptly
upon becoming aware of such change in circumstances. If Seller fails to disclose
such items, and Purchaser consummates the purchase of the Subject Property and
incurs losses or damages as a result of the items not disclosed, Purchaser’s
sole and exclusive remedy shall be to pursue a claim against Seller under
Section 6(b) below. Except as expressly provided herein, if any of the
representations and warranties of Seller set forth in Section 5 become untrue
and Seller advises Purchaser timely of such change in facts and circumstances
relating to such representation or warranty, Purchaser shall have no right to
terminate this Agreement nor have a claim against Seller, it being agreed that,
except as expressly provided herein, Purchaser is assuming the risk of a change
in the accuracy of such representation and/or warranty, including the physical
condition of the Subject Property, the adequacy and sufficiency of any leases
affecting all or any portion of the Subject Property, a change in the
environmental condition of the Subject Property (excluding those directly
resulting from Seller’s acts or omissions).

For purposes of this Agreement, St. Luke’s Health System, Ltd. shall be deemed
to have actual knowledge of any fact or circumstance set forth in the estoppel
letters delivered to Purchaser and of any fact or circumstance described in the
Due Diligence Items contained in the Electronic Data Room more than thirty (30)
days before Closing and in any environmental assessment or engineering report or
other written due diligence information or written material reviewed or received
by Purchaser at the address of Purchaser set forth in Section 15 as of the date
delivered.

 

  6.

Representations and Warranties by Purchaser, Covenants by Purchaser and Other
Matters.

  (a)            Representations and Warranties by Purchaser. Purchaser
represents and warrants to Seller that St. Luke’s Health System, Ltd. is a
nonprofit corporation duly organized and validly existing and in good standing
under the laws of the State of Idaho and is or will be qualified to do business
in the State of Idaho; that Purchaser has the requisite power and authority to
enter into this Agreement and Purchaser’s Closing Documents; such documents have
been duly authorized by all necessary action on the part of Purchaser and have
been or will be duly executed and delivered; that the execution, delivery and
performance by Purchaser of such documents will not conflict with or result in
violation of Purchaser’s organizational documents or any judgment, order or
decree of any court or arbiter to which Purchaser is a party; such documents are
valid and binding obligations of Purchaser, and are enforceable against
Purchaser in accordance with their terms, subject to applicable bankruptcy,
insolvency, reorganization, moratorium, creditor’s rights and other similar
laws; and Purchaser is not acting, directly or indirectly for, or on behalf of,
any person, group, entity or nation named by any Executive Order (including the
September 24, 2001, Executive Order Blocking Property and Prohibiting
Transactions With Persons Who Commit, Threaten to Commit, or Support Terrorism)
or the United States Treasury Department as a terrorist, “Specially Designated
National and Blocked Person,” or other banned or blocked person, entity, or
nation pursuant to any law that is enforced or administered by the Office of
Foreign Assets Control, and is not engaging in the transactions described
herein, directly or indirectly, on behalf of, or instigating or facilitating the
transactions described herein, directly or indirectly, on behalf of, any such
person, group, entity or nation.

 

13



--------------------------------------------------------------------------------

  (b)           Other Matters.    Subject to the terms and limitations set forth
in Section 5, the representations and warranties contained in this Agreement
shall be remade as of the Closing Date and shall survive Closing; provided,
however: (i) any cause of action of Purchaser against Seller by reason of a
breach or default of any of the representations and warranties set forth herein
of which Purchaser acquires knowledge of after the Closing, shall expire as of
the date six (6) months following Closing (the “Warranty Expiration Date”),
except that the same shall not expire as to any such breach or default as to
which Purchaser has made a written demand upon Seller or instituted litigation
after Closing prior to the Warranty Expiration Date, provided however, that the
representation and warranties of Seller contained in Section 5(a) of this
Agreement shall survive indefinitely; and (ii) except as expressly provided in
Section 5, Seller’s total liability for breach thereof and all other
Post-Closing Liability, all on an aggregate basis, shall in no event exceed
$3,000,000.00 in the aggregate, and Seller shall have no liability with respect
to any breach to the extent the loss sustained by Purchaser as a result thereof
does not exceed $50,000.00 in the aggregate, provided, further if any such loss
exceeds $50,000.00, Seller shall be liable for the total amount of such loss
subject to the maximum loss provisions herein contained; and (iii) except as
hereinafter provided, Seller shall have no liability whatsoever to Purchaser
with respect to a Known Pre-Contingency Warranty Breach. Notwithstanding the
foregoing or anything to the contrary contained in this Agreement, concurrently
with the addition, subtraction or modification of any item in the Electronic
Data Room, Seller shall provide written notice thereof to Purchaser.

 

  7.

Closing.

  (a)            Closing Date.  The closing of the purchase and sale
contemplated by this Agreement (the “Closing”) shall occur on or before the
Closing Date, subject to delays occasioned by operation of Sections 7(b)(iii)
and 7(b)(iv), through the offices of First American Title Insurance Company,
Attn: Jordan Dunn, National Commercial Services, 1900 Midwest Plaza West, 801
Nicollet Mall, Minneapolis, Minnesota 55402, or at such other time and place as
the parties may mutually agree. Notwithstanding the foregoing, following the
Contingency Date, either Purchaser or Seller shall have the right to accelerate
the Closing Date by providing at least one hundred twenty (120) days advance
written notice to the other party of their desire to accelerate the Closing
(“Notice of Acceleration”). Promptly upon receipt of Notice of Acceleration, the
parties shall negotiate in good faith to establish the Closing Date which shall
be mutually acceptable to both parties, but in no event later than one hundred
twenty (120) days following the issuance of the Notice of Acceleration. If
either party shall elect to accelerate the Closing, Purchaser shall be obligated
to pay, upon Closing, in addition to the Purchase Price, all Defeasance Costs
incurred by Seller in defeasing the Loan. Seller shall provide Purchaser with a
good faith estimate of all Defeasance Costs which will be due based on the then
existing market conditions and the terms of the Loan Agreement within fifteen
(15) business days of Seller’s receipt (or issuance) of Notice of Acceleration.
Purchaser acknowledges that such estimate of Defeasance Costs shall not limit
Purchaser’s obligation to pay all such Defeasance Costs if such amounts increase
due to the market conditions existing at Closing. Within fifteen (15) business
days of Purchaser’s receipt of Seller’s accounting of all Defeasance Costs
Purchaser will be expected to pay, and provided Purchaser has issued the Notice
of Acceleration, Purchaser shall provide written notice to the Seller of
Purchaser’s election to either (i) proceed with the election to accelerate the
Closing and be responsible for all Defeasance Costs incurred by Seller in
defeasing the loan in excess of the then outstanding principal balance of the
loan and accrued and unpaid interest, due and payable on the Closing Date; or
ii) withdraw its election to accelerate the Closing. Any election to accelerate
the Closing shall be irrevocable once made, except as specifically provided
herein. Seller shall not modify the Loan Documents in a manner that would
increase the Defeasance Costs without Purchaser’s prior written consent.

  (b)            Purchaser’s Closing Conditions Precedent.  Purchaser’s
obligation to consummate the transaction contemplated by this Agreement shall be
subject to satisfaction or waiver of each of the following conditions
(“Purchaser’s Closing Conditions Precedent”), but Purchaser shall have the
unilateral right to waive any Purchaser’s Closing Condition Precedent, in whole
or in part, by written notice to Seller:

 (i)          Representations and Warranties.    Subject to the terms,
limitations and waivers of and within Section 5, the representations and
warranties of Seller set forth in this Agreement shall be, in all material
respects, true and complete.

 

14



--------------------------------------------------------------------------------

 (ii)         Performance of Obligations.  Seller shall have performed all of
the obligations required to be performed by Seller under this Agreement
(including any assurances given by Seller pursuant to Section 3(a) or Section 5
of this Agreement), as and when required by this Agreement, in all material
respects.

 (iii)        Tenant Estoppel Certificates.  Purchaser shall have received, on
or before the Closing Date, estoppel certificates in favor of Purchaser from
tenants under Leases leasing in the aggregate seventy (70%) percent of the
rentable area of the Improvements (excluding any space which is leased under a
Purchaser Lease and/or the ISTC lease, or a lease with any other division of the
State of Idaho) which are leased and occupied in substantially the form attached
to the applicable Lease, or if there is not a form attached to a Lease, an
estoppel certificate in substantially the form of Exhibit I attached hereto and
made a part hereof, or otherwise reasonably approved by Purchaser, that does not
disclose any material defaults or uncured obligations of Seller, as landlord,
and does not contain any disclosures which are materially inconsistent with the
representations and warranties of Seller set forth in this Agreement. Sixty (60)
days in advance of the Closing Date, Seller shall request Estoppel Certificates
from all the tenants under the Leases (excluding any Purchaser’s Leases). Seller
shall use reasonable efforts to obtain estoppel certificates from each of such
tenants; provided, however, Seller shall not be required to expend significant
monies or make significant concessions or institute litigation in order to
obtain such estoppel certificates. If Purchaser has not, by the scheduled
Closing Date, received the estoppel certificates required by the first sentence
of this Section 7(b)(iii), then Seller may, for any tenant, deliver a
certificate of Seller in substantially the form attached hereto and made a part
hereof as Exhibit J, which certificate shall be accepted by Purchaser in lieu of
such estoppel certificates, provided however, Purchaser shall not be required to
accept Seller certificates for more than twenty five (25%) percent of the
leasable area of the Improvements for which certificates are required by the
first sentence of this Section 7(b)(iii) before Purchaser is obligated to close.
Seller may substitute for a certificate delivered by Seller a tenant estoppel
certificate later received from a tenant under a Lease for which such
certificate was given to the extent such certificate does not contain any
statements that are materially and adversely different than those contained in
Seller’s estoppel certificate. In exercising its reasonable discretion
concerning the acceptability of a tenant estoppel letter on a form other than
that prescribed by Exhibit J, Purchaser will accept an alternative form
(including, in the case of any national or regional tenant, such tenant’s
standard form estoppel certificate and, with respect to any tenant, the form
prescribed by such tenant’s lease) which confirms the rental rate and lease
commencement and termination dates and such other material information as is
stated in the Lease in question and the performance of the parties to the lease
(which may be limited to the tenant’s knowledge in the case of the landlord
default and the condition of the leased premises). If Purchaser has not, by a
date which is four (4) business days prior to the scheduled Closing Date,
received the estoppel certificates contemplated by this Section 7(b)(iii), then
Seller or Purchaser may, on the date which is four (4) business days in advance
of the Closing, each on one occasion, extend the Closing Date by up to thirty
(30) days to obtain such estoppel certificates, and, in any case, Seller shall
not be in breach or default of this Agreement because Purchaser has not received
such estoppel certificates, during which time Seller shall use reasonable
efforts to obtain such estoppel certificates, subject to the conditions and
limitations set forth herein. If Seller fails to cause such estoppel
certificates to be delivered to Purchaser on or before the last day of such
thirty-day period, then within five (5) days after the expiration of such thirty
day period, Purchaser shall elect to either (1) terminate this Agreement (other
than the obligations of Purchaser set forth in Section 3(b) and the indemnity
obligations of Purchaser set forth in Section 13 of this Agreement, and any
other obligations that specifically survive the termination hereof in accordance
with the terms of this Agreement, which obligations shall survive any such
termination), in which case, within two (2) business days of such termination,
the Earnest Money shall be returned to Purchaser, provided Purchaser and Seller
shall execute any document reasonably requested by the other party to evidence
such termination, or (2)

 

15



--------------------------------------------------------------------------------

take title to the Real Property without receiving the undelivered estoppel
certificates without any reduction of the Purchase Price. Failure of Purchaser
to notify Seller within the time limits prescribed herein shall constitute an
election under clause (1) above.

 (iv)        Title Insurance Policy.   The Title Company shall be prepared to
and shall deliver to Purchaser an extended owner’s policy of title insurance
based on the Commitment with respect to the Real Property showing no
encumbrances except the Permitted Encumbrances, deleting exceptions 1-5 and any
endorsements committed in writing to be provided by the Title Company prior to
issuance of the Title Notice (the “Title Insurance Policy”). If the title
insurance policy which the Title Company is prepared to issue shows any
Unpermitted Encumbrances, Seller covenants and agrees, from and after the
originally scheduled Closing Date through and including the date that is thirty
(30) days after the originally scheduled Closing Date (such 30-day period being
sometimes hereinafter referred to as the “Cure Period”), to use commercially
reasonable efforts to remove such Unpermitted Encumbrances or to cause the Title
Company to issue its endorsement over any such Unpermitted Encumbrances, which
endorsement shall be in form and substance reasonably acceptable to Purchaser.
If, after using commercially reasonable efforts, as aforesaid, Seller cannot
cause such Unpermitted Encumbrances to be removed or if Seller cannot cause the
Title Company to issue its endorsement over any such Unpermitted Encumbrances on
or before the expiration of the Cure Period, then within ten (10) days after the
expiration of the Cure Period, Purchaser shall elect to either (1) terminate
this Agreement (other than the obligations of Purchaser set forth in
Section 3(b) and the indemnity obligations of Purchaser set forth in Section 13
of this Agreement, and any other obligations that specifically survive the
termination hereof in accordance with the terms of this Agreement, which
obligations shall survive any such termination), in which case, within two (2)
business days of such termination, the Earnest Money shall be returned to
Purchaser, provided Purchaser and Seller shall execute any document reasonably
requested by the other party to evidence such termination, or (2) take title to
the Real Property subject to the Unpermitted Encumbrances as it then is without
any abatement in the Purchase Price. Failure of Purchaser to notify Seller
within the time limits prescribed herein shall constitute an election under
clause (2) above. Notwithstanding the foregoing, Seller shall remove on or
before Closing (i) any Unpermitted Encumbrances arising from the direct acts of
Seller not otherwise permitted by this Agreement, and (ii) any mortgage or
similar financing lien, any tax or judgment lien, or any mechanics’ lien caused,
permitted or suffered by Seller or any party claiming by, through or under
Seller (specifically excluding liens resulting from acts and/or omissions of any
tenant of the Subject Property) other than the lien of taxes not yet due and
payable.

 (v)         Rent Roll.  Seller shall deliver to Purchaser a true and complete
rent roll current as of the Closing Date, which rent roll shall be certified to
Purchaser.

  (c)            Seller’s Closing Conditions Precedent.      Seller’s obligation
to consummate the transactions contemplated by this Agreement shall be subject
to satisfaction or waiver of each of the following conditions (“Seller’s Closing
Conditions Precedent”), but Seller shall have the unilateral right to waive, in
whole or in part, any Seller’s Closing Conditions Precedent by written notice to
Purchaser:

 (i)          The representations and warranties of Purchaser set forth in
Section 6 of this Agreement shall be, in all material respects, true and
complete.

 (ii)         Purchaser shall have performed all of the obligations required to
be performed by Purchaser under this Agreement, as and when required by this
Agreement, in all material respects.

 (iii)        If applicable, due to Purchaser’s election to accelerate Closing,
as provided in Section 7(a), Seller, at Purchaser’s sole cost and expense shall
have defeased the loan and obtained the release of the Collateral from the Lien
of the Loan Documents in accordance with the conditions and limitation set forth
in the Loan Documents, including, without limitation, the Loan Agreement. If
Lender is not, by the scheduled Closing Date, prepared to release the Collateral

 

16



--------------------------------------------------------------------------------

from the Lien of the Loan Documents, then Seller may extend the Closing Date by
up to thirty (30) days to obtain the release of the Collateral from the Lien of
the Loan Documents and, in any case, Seller shall not be in breach or default of
this Agreement because Lender is not prepared to release the Collateral from the
Lien of the Loan Documents.

If Purchaser’s Closing Conditions Precedent or Seller’s Closing Conditions
Precedent (with the exception of Section 7(c)(iii)), as the case may be, have
not been satisfied or waived as of the scheduled Closing Date as the same may be
extended as permitted by this Agreement, and provided the failure to satisfy or
waive any such condition is not attributable to a breach or default of this
Agreement by Seller or Purchaser, as the case may be (otherwise the provisions
of Section 10 shall apply), then either party shall have the right, upon at
least five (5) business days’ notice to the other, to elect to terminate this
Agreement and if the other party is not able to cause such unsatisfied Condition
Precedent to be satisfied within such 5-business day period, then this Agreement
shall terminate on the 6th business day following such notice (other than the
obligations of Purchaser set forth in Section 3(b) and the indemnity obligations
of Purchaser set forth in Section 13 of this Agreement and any other obligations
that specifically survive the termination hereof in accordance with the terms of
this Agreement, which obligations shall survive any such termination), in which
event the Earnest Money shall be returned to Purchaser. Upon such termination,
neither party will have any further rights or obligations (other than the
obligations of Purchaser set forth in Section 3(b) and the indemnity obligations
of Purchaser set forth in Section 13 of this Agreement, and any other
obligations that specifically survive the termination hereof in accordance with
the terms of this Agreement, which obligations shall survive any such
termination) regarding this Agreement and the Earnest Money shall be returned to
Purchaser within two (2) business days of the date of such termination, provided
Purchaser shall execute any document reasonably requested by Seller to evidence
such termination.

 

  8.

Closing Deliveries.

   (a)           Seller’s Closing Documents.  On the Closing Date, Seller,
except as otherwise provided, shall execute and/or deliver to Purchaser or cause
to be executed and/or delivered the following (collectively, “Seller’s Closing
Documents”):

 (i)          Deed.  A Deed (the “Deed”) in the form of Exhibit K attached
hereto and made a part hereof.

 (ii)         Bill of Sale.  A bill of sale of Seller, in the form of
Exhibit E-3 attached hereto and made a part hereof.

 (iii)        Seller’s Affidavit.  An Affidavit of Seller, in the form of
Exhibit L attached hereto and made a part hereof.

 (iv)        Certificate Regarding Representations and Warranties.  A
certificate from Seller, in the form of Exhibit M attached hereto and made a
part hereof.

 (v)         Original Documents.    Originals of the Leases, the Warranties, the
Assumed Contracts, the tenant estoppel certificates to the extent in Seller’s or
Property Manager’s possession, and Seller’s and Property Manager’s financial
records with respect to the Subject Property, all to the extent not previously
delivered or made available to Purchaser.

 (vi)        FIRPTA Affidavit.  A non-foreign affidavit from Seller, in the form
of Exhibit N attached hereto and made a part hereof.

 (vii)       Title Documents.    Such affidavits of Seller or other documents as
may be reasonably required by Title Company from Seller in order to record the
Deed and issue the Title Insurance Policy.

 

17



--------------------------------------------------------------------------------

 (viii)      Keys.  Seller shall deliver to Purchaser all of the keys in
Seller’s or Property Manager’s possession to any door or lock at the Real
Property, together with all access and other codes relating to any security
system in place at the Real Property.

 (ix)        Termination of Management Agreement.    A Termination of Management
Agreement in the form of Exhibit H attached hereto and made a part hereof.

 (x)         Tenant Files.    The current tenant files, including all
correspondence, notices, financial information, sales reports, and other
information to the extent such items are in the possession of Seller or Property
Manager.

  (b)            Purchaser’s Closing Documents.  On the Closing Date, Purchaser
will execute and/or deliver or cause to be executed and/or delivered to Seller
the following (collectively, “Purchaser’s Closing Documents”):

 (i)          Purchase Price. The Purchase Price, together with all Capital
Reimbursements, less the Purchaser Lease Credit, and as further adjusted
pursuant to this Agreement, by wire transfer of immediately available funds, to
be received in Title Company’s trust account on or before 1:00 p.m. Central time
on the Closing Date.

 (ii)         Title Documents.    Such affidavits of Purchaser or other
documents as may be reasonably required by Title Company in order to record the
Deed and issue the Title Insurance Policy.

  (c)            Joint Closing Documents.   On the Closing Date, Seller, except
as otherwise provided, and Purchaser shall jointly execute and deliver or cause
to be executed and delivered the following (collectively, “Joint Closing
Documents”):

 (i)          Closing Statement.      A closing and disbursement statement
showing the Purchase Price, the costs and expenses of the Closing attributable
to each of Purchaser and Seller, and the disbursement of funds to, or at the
direction of, Seller.

 (ii)         Assignment of Leases and Assumption Agreement.      An Assignment
of Leases and Assumption Agreement, in the form of Exhibit O attached hereto and
made a part hereof.

 (iii)        Assignment of Warranties and Assumption Agreement.  An Assignment
of Warranties and Assumption Agreement, in the form of Exhibit Q attached hereto
and made a part hereof.

 (iv)        Assignment of Assumed Contracts and Assumption Agreement.      An
Assignment of Assumed Contracts and Assumption Agreement, in the form of
Exhibit R attached hereto and made a part hereof.

 (v)         Assignment of Intangibles and Assumption Agreement.  An Assignment
of Intangibles and Assumption Agreement, in the form of Exhibit T attached
hereto and made a part hereof.

 (vi)        Notices to Tenants.  Notices, in the form of Exhibit P attached
hereto and made a part hereof, to tenants under the Leases.

 (vii)       Notices to Contractors.  Notices, in the form of Exhibit S attached
hereto and made a part hereof, to contractors under the Assumed Contracts.

 

18



--------------------------------------------------------------------------------

 (viii)      Termination and Release of Option Agreement. A termination and
release of the Option Agreement in recordable form between Seller and
Purchaser’s Affiliate pursuant to which Optionor and Optionee therein confirm
the termination of the Option and the release of the Optionor of all liabilities
arising thereunder.

 (ix)        Miscellaneous.   Such other documents, instruments and affidavits
as shall be necessary to consummate the transaction contemplated hereby,
including, without limitation, appropriate deed or transfer tax forms required
in connection with the filing of the Deed.

This transaction shall be closed through an escrow with the escrow department of
the Title Company (“Escrowee”), in accordance with the provisions of separate
deed and money escrow agreement in the form of Exhibit V attached hereto and
made a part hereof. Upon the creation of such escrow, payment of the Purchase
Price and delivery of the Deed shall be made through the escrow. The cost of the
deed and money escrow shall be divided equally between Seller and Purchaser.
This Agreement shall not be merged into nor in any manner superseded by the
escrow agreement.

 

  9.

Adjustment and Prorations.

Seller and Purchaser shall make all adjustments and apportion all expenses with
respect to the Subject Property, including, without limitation, the following:

  (a)          Taxes.     Seller shall be responsible for payment to the
collecting authorities of all installments real estate taxes and special
assessments and other assessments of any kind or nature whatsoever (“Taxes”)
which have been assessed against the Real Property and which are due and payable
on or before the Proration Date, and Purchaser shall be responsible for payment
to the collecting authorities of all installments of Taxes which have been or
will be assessed and which become due and payable after the Proration Date. With
respect to Taxes which have been assessed against the Real Property but which
are not due and payable as of the Proration Date, such Taxes shall be prorated
as of the Proration Date on the basis of the most recent ascertainable Taxes,
with Seller providing Purchaser a credit at Closing for such prorated amount;
provided, however, there shall be no proration of Taxes to the extent that Taxes
are or will be payable by tenants under the Leases, and provided, further, that
Seller shall provide Purchaser a credit at Closing in an amount equal to the
monthly amounts which Seller has received from tenants under the Leases for
Taxes which have been assessed against the Real Property but which are not due
and payable. Seller expressly reserves: (i) the exclusive right (but shall not
have the obligation) to commence, prosecute and complete any and all contests
and appeals that may be available with respect to Taxes which are allocable to
the tax year prior to the year in which the Closing Date occurs; and (ii) any
and all refunds and proceeds that may be payable as a result of any such
contests or appeals of Taxes and which are allocable to the period prior to the
Closing Date, and such refunds and proceeds shall not constitute a portion of
the Subject Property to be conveyed hereunder. Seller (i) shall notify Purchaser
in writing concurrent with Seller commencing, prosecuting or completing any such
tax appeal or contest, and (ii) shall provide true and complete copies to
Purchaser of all notices sent or received by Seller or Property Manager in
connection therewith and all other material documentation relating to any such
tax contest or appeal. As of the Effective Date, the following tax appeals or
contests are pending in respect of the Real Property or Improvements: None. Any
tax refunds received by Purchaser which are allocable to the period prior to the
Closing Date will be paid by Purchaser to Seller, net of all costs of collection
incurred by Purchaser with respect thereto. Any tax refunds received by Seller
which are allocable to the period on and after the Closing Date will be paid by
Seller to Purchaser, net of all costs of collection incurred by Seller with
respect thereto. The covenants and agreements set forth in this Section 9(a)
shall survive Closing and execution and delivery of the Deed. Purchaser shall
have no obligation to commence, prosecute or complete any and all contests or
appeals that may be available with respect to Taxes which are allocable to the
period prior to the Closing Date.

  (b)          Title Insurance.  Seller shall pay all costs of ordering the
Commitment and the cost of the Title Insurance Policy. Purchaser will pay for
all costs of any endorsements, or the costs of extended coverage, unless such
endorsements are necessary to cure an Unpermitted Encumbrance (in which case the
cost therefor shall be paid by Seller).

 

19



--------------------------------------------------------------------------------

  (c)          Closing Fee.    Seller and Purchaser will each pay one-half of
any reasonable and customary closing fee by the Title Company.

  (d)          Rents and Security Deposits.  All Expense Contributions shall be
prorated on an cash basis up to and including the Proration Date.

When actual Expense Contributions due for the year in which Closing occurs are
known, Purchaser shall bill, within thirty (30) days of such determination, the
tenants under the Leases for the additional amount, if any, owed by such tenants
as a result of non-payment or underpayment of such tenants’ share of Expense
Contributions for the year to which such Expense Contributions apply under the
Leases. Upon collection of such additional amount the same shall be prorated
between Seller and Purchaser, and Purchaser shall pay Seller all amounts due
Seller for the period up to and including the Proration Date. If Expense
Contributions collected by Seller for the period up to and including the
Proration Date exceed actual Expense Contributions due for such period, then
Seller shall pay to Purchaser an amount equal to the excess of Expense
Contributions collected over actual Expense Contributions for such period as
soon as reasonably practical after such Expense Contributions are known. Seller
shall have the right, upon ten (10) days written notice, to inspect the books
and records of the Subject Property to verify that Purchaser is remitting to
Seller all amounts to be remitted to Seller according to the terms of this
Agreement. Unapplied security deposits in the possession of Seller and any
interest accrued thereon which is required to be paid to any tenant shall be
credited to Purchaser at Closing.

If, as of the Proration Date, any tenant under any lease (other than a Purchaser
Lease) is delinquent in the payment of rent (base rent, additional rent or
otherwise) billed but unpaid as of the Proration Date, then no proration shall
be made at Closing of such delinquent amount, and (i) Purchaser shall use good
faith efforts (but without the obligation to incur any costs or expenses) to
collect any such delinquent amounts, but in no event shall Purchaser be liable
for any unpaid rent, and (ii) Seller also shall have the right to proceed
against the tenant for collection of such past due amounts, which proceedings
may include instituting litigation for damages, but not eviction from or
dispossession of the leased premises or termination of any Lease. Any delinquent
amounts received (whether by Seller or Purchaser) shall be distributed in the
following order of priority: (i) first, to the party that collects such amounts,
to the extent of its reasonable costs of collection and enforcement; then (ii)
second, to Purchaser for amounts due or accrued from the tenant after the
Proration Date, then (iii) third, the balance to Seller for amounts due or
accrued from the tenant on or prior to the Proration Date, provided the same has
not previously been credited to Seller as provided above. Seller shall promptly
deliver to Purchaser all rents received by Seller after the Closing Date, which
rents shall be applied in accordance with this Agreement.

  (e)          Recording Costs.  Seller will pay the cost of recording all
documents necessary to place record title in the condition required by this
Agreement. Purchaser will pay the cost of recording the Deed and all other
recording charges.

  (f)          Operating Expenses.  All other operating costs of the Real
Property relating to time period both before and after Closing and benefitting
both Buyer and Seller will be allocated between Seller and Purchaser as of the
Proration Date, so that Seller pays that part of such other operating costs
payable on or before the Proration Date, and Purchaser pays that part of such
operating costs payable after the Proration Date.

  (g)          Lease Incentives.  As more particularly set forth in Section 4(k)
above, Purchaser shall provide a credit to Seller for any unamortized Lease
Incentive Expenses arising out of any Approved New Leases or amendment to a
Lease approved or deemed approved by Purchaser in accordance with Section 4(g)
and (k), but only to the extent Seller shall have paid such Lease Incentive
Expenses prior to the Closing Date. With respect to Approved New Leases, if any
Lease Incentive Expenses were not required by the terms of the Approved New
Lease to be performed or satisfied by Seller prior to Closing and have not been
performed or satisfied by Seller by Closing, Purchaser shall be obligated to
assume the remaining obligation for all such unperformed Lease Incentive
Expenses and otherwise to keep, perform and observe all of the terms, covenants
and agreements to be kept, performed and observed by the landlord thereunder
arising after Closing With respect to each Existing Lease, if all of landlord’s
obligations to construct tenant improvements are not fully performed as of the
Closing Date or if all of landlord’s obligations to pay for or incur Lease
Incentive Expenses are not fully paid or incurred as of the Closing Date, then
Seller shall

 

20



--------------------------------------------------------------------------------

provide Purchaser a credit against the Purchase Price at Closing in an amount
equal to the costs to complete such tenant improvements plus the cost of all
such other Lease Incentive Expenses which have not been fully paid, and
thereafter Purchaser shall be obligated to complete such tenant improvements and
pay or incur such Lease Incentive Expenses. Notwithstanding anything to the
contrary in this Section 9(g), in the event that any tenant punchlist items
arising under a contract for work executed by Seller pursuant to a Lease remains
unperformed at Closing, Purchaser shall have the right to cause Seller to
complete the punchlist items, the costs and expenses of which shall be paid for
by Seller (subject to the terms hereof) with proof of completion and payment
provided to Purchaser.

  (h)          Attorney’s Fees.  Each of the parties will pay its own attorneys’
fees, except as provided in Section 24.

  (i)           Other Costs.     All other costs shall be allocated in
accordance with the customs prevailing in similar transactions in the greater
Boise, Idaho, metropolitan area.

  (j)           Defeasance Costs.  At Closing, Defeasance Costs shall be
allocated and paid as provided in Section 7(a) above.

  (k)          Survey.  Seller shall pay for the cost of the survey they provide
to Purchaser pursuant to Section 3(a). Purchaser shall pay for the cost of
updating, revising or recertifying the Survey, if requested by Purchaser.

  (l)           Broker Commissions.  Seller shall be responsible for any
broker commissions related to Existing Leases.

The parties agree to make such post-closing adjustments and readjustments as may
be required due to errors and omissions in the closing adjustments within one
year after the Closing Date, provided that no post-closing adjustments and
readjustments shall be made unless the amount of such adjustments exceeds
$25,000.00 in the aggregate, in which case the full amount of such adjustments
shall be made. If information is not available or if the parties agree that it
is impracticable to make a particular adjustment on the Closing Date, that
adjustment shall be made as soon as practicable after such information is
available and the dollar limit in the preceding sentence shall not apply. The
terms and conditions of this Section 9 shall survive Closing and the execution
and delivery of the Deed.

 

  10.

Default.

In the event of a breach or default by Seller in closing the transaction
contemplated by this Agreement, or if Seller shall otherwise default hereunder,
which default Purchaser discovers before Closing and which is not cured within
ten (10) days following Seller’s receipt of written notice thereof (but Seller
shall not be entitled to notice and cure rights with respect to Seller’s
obligation to close), Purchaser, as its sole and exclusive remedy, shall have
the right (i) to terminate this Agreement and to receive (a) within two (2)
business days of the date of such termination, a return of the Earnest Money and
(b) within two (2) business days of the date of such termination, to
reimbursement by Seller of Purchaser’s Expenses in an amount not to exceed
$400,000.00, subject to independent verification by Seller, or (ii) if the
breach or default relates to closing, to enforce specific performance of this
Agreement (provided that any action for specific performance be commenced within
forty-five (45) days of the scheduled Closing Date). In the event of a breach or
default by Purchaser in closing the transaction contemplated by this Agreement,
or if Purchaser shall otherwise default hereunder or under the Plaza IV Lease or
a Purchaser Lease entered into after the Effective Date, same shall constitute
default by Purchaser hereunder; provided, however, that such Purchaser Lease
defaults shall only constitute a default by Purchaser hereunder if they involve
the non-payment of rent which has continued for more than ten (10) days after
notice to Purchaser and the tenant under the applicable Purchaser Lease. Seller,
as its sole and exclusive remedy, shall have the right to terminate this
Agreement and to receive the Earnest Money and Purchaser shall pay to Seller all
Defeasance Costs incurred by Seller in connection with its efforts to defease
the Loan as provided in Section 7(a) above, as liquidated damages, subject to
independent verification by Purchaser. Nothing herein contained shall limit the
rights or obligations of the parties with respect to a default under this
Agreement occurring from and after the Closing Date, and in such case the
parties shall have all rights and remedies available at law, in equity or
otherwise including, without limitation, the right to specific performance,

 

21



--------------------------------------------------------------------------------

subject to the conditions and limitations herein set forth including, without
limitation, the provisions of Section 6(b) of this Agreement. The terms and
provisions of this Section 10 shall survive Closing (and termination of this
Agreement) and the execution and delivery of the Deed. In no event will
Purchaser be deemed to be in default under this Agreement unless Purchaser has
been notified in writing of the alleged default and failed to cure the same
within ten (10) days, provided however, Purchaser shall not be entitled to any
notice and cure rights with respect to Purchaser’s obligation to close on the
Closing Date. If (i) Seller breaches any obligation hereunder which is not cured
after any required notice and the expiration of any applicable cure period, (ii)
Purchaser is not otherwise in default, and (iii) Purchaser has elected to
terminate this Agreement and receive the return of the Earnest Money and
reimbursement of Purchaser’s Expenses as provided above, then the tenant under
the Plaza IV Lease shall have the right to elect to terminate the Plaza IV Lease
provided any election to terminate the Plaza IV Lease must be delivered to
Seller in writing within sixty (60) days of the date of the termination of this
Agreement. Any termination of the Plaza IV Lease will be effective on the first
(1st) day of the fourth (4th) full calendar month following Seller’s receipt of
such notice (unless the Plaza IV Lease has not yet commenced, in which case the
termination will be effective immediately) and any such election to terminate
the Plaza IV Lease shall be irrevocable when issued. In the event notice of
termination of the Plaza IV Lease is not timely given, then the right to
terminate such Plaza IV Lease pursuant to this Section 10 shall be waived. In no
event shall Seller’s default hereunder otherwise affect or allow any tenant
under any other Purchaser Lease to terminate such lease.

 

  11.

Damage.

If, prior to the Closing Date, all or any part of the Improvements are damaged
by fire or other casualty, then Seller shall immediately give notice to
Purchaser of such fact and, if the Improvements are substantially damaged, then
at Purchaser’s option (to be exercised within thirty (30) days after Purchaser’s
receipt of Seller’s notice), this Agreement shall terminate, in which event
neither party will have any further obligations under this Agreement (other than
the obligations of Purchaser set forth in Section 3(b) and the indemnity
obligations of Purchaser set forth in Section 13 of this Agreement, and any
other obligations that specifically survive the termination hereof in accordance
with the terms of this Agreement, which obligations shall survive any such
termination), and the Earnest Money shall be returned to Purchaser within two
(2) business days of the date of such termination, provided Purchaser and Seller
shall execute any document reasonably required by the other party to evidence
such termination. If Purchaser fails to elect to terminate despite such damage,
or if the Improvements are damaged but not substantially, then Purchaser shall
proceed to Closing and accept title to the Real Property in its then existing
physical condition, without any abatement or reduction of, or credit against,
the Purchase Price, but Seller shall assign to Purchaser any unapplied insurance
proceeds paid or payable to Seller in connection with such damage, subject to
the rights of tenants under the Leases, and subject to the right of Seller to
use the proceeds of all insurance related to such damage as herein provided.
Seller shall have the right to commence restoration of the Improvements prior to
Closing and to use the proceeds of all insurance related to such damage as
hereinafter provided, and in such event the credit due to Purchaser at closing
in respect of such casualty shall be reduced by the cost of the restoration work
performed by Seller and approved by Purchaser. Seller shall have the right to
negotiate with and adjust any claim with the insurance company insuring the
Improvements so damaged, and to provide and effect the necessary restoration as
and to the extent required under the Leases, including, without limitation,
reducing the damaged Improvements to grade and clearing the Real Property and
doing such other things as may be reasonably necessary for the protection of all
persons and property that may be endangered by the existing condition of the
Real Property, in which case Seller shall have the right to use the proceeds of
all insurance related to such damage for such purposes. For purposes of this
Section 11, the words “substantially damaged” mean damage with respect to any
Improvements that would cost $1,000,000.00 or more to repair.

 

  12.

Condemnation.

If, prior to the Closing Date, eminent domain proceedings are commenced against
all or any material part of the Real Property, then Seller shall immediately
give notice to Purchaser of such fact and, if eminent domain proceedings are
commenced against all or any “substantial” part of the Real Property, then at
Purchaser’s option (to be exercised within thirty (30) days after Seller’s
notice), this Agreement shall terminate, in which event neither party will have
any further obligations under this Agreement (other than the obligations of
Purchaser set forth in Section 3(b) and the indemnity obligations of Purchaser
set forth in Section 13 of this Agreement, and any other obligations that
specifically survive the termination hereof in accordance with the terms of this
Agreement, which obligations shall survive any such termination), and the
Earnest Money shall be returned to Purchaser within two (2) business days of

 

22



--------------------------------------------------------------------------------

such termination, provided Purchaser and Seller shall execute any document
reasonably required by the other party to evidence such termination. If
Purchaser shall fail to give such notice then there shall be no reduction in the
Purchase Price, and Seller shall assign to Purchaser at the Closing all of
Seller’s right, title and interest in and to any award made or to be made in the
condemnation proceedings, subject to the rights of tenants under the Leases, and
subject to the right of Seller to use any award as hereinafter provided. Seller
shall have the right to provide and effect the necessary restoration as and to
the extent required under the Leases, including, without limitation, reducing
any damaged Improvements to grade and clearing the Real Property and doing such
other things as may be reasonably necessary for the protection of all persons
and property which may be endangered by the existing condition of the Real
Property, in which case Seller shall have the right to use any award made or to
be made in the condemnation proceedings for such purpose. Prior to the Closing
Date, Seller shall not designate counsel, appear in, or otherwise act with
respect to any condemnation proceedings without Purchaser’s prior written
consent, which consent shall not be unreasonably withheld or delayed; provided,
however, if any action is necessary with respect to such proceeding to avoid any
forfeiture or material prejudice, Seller shall be entitled to take such action
as and to the extent necessary without obtaining Purchaser’s prior written
consent. For purposes of this Section 12, the words “substantial part” mean (a)
the fair market value of the portion of the Real Property so taken exceeds
$1,000,000.00, or (b) the portion of the Real Property so taken (i) includes net
rentable area of Improvements leased to tenants, (ii) includes parking areas or
access points unless any such parking areas are replaced by a like number of
parking areas (by reconfiguring or restriping of such areas or otherwise) or
unless following such taking the remaining parking areas shall be considered a
prior non-conforming use or unless any access point is replaced with an access
point of substantially equivalent usefulness, (iii) results in the Real Property
no longer complying with any other applicable code requirements or (iv) affects
any structural component of any vertical Improvement on the Real Property and
costs in excess of $1,000,000.00 to repair.

 

  13.

Broker’s Commission.

Seller represents and warrants to Purchaser that in connection with the
transaction contemplated hereby no third party broker or finder has been engaged
or consulted by Seller or is entitled to compensation or commission in
connection herewith other than Broker. Seller shall be responsible for payment
of the broker’s commission due and owing Broker. Seller agrees to defend,
indemnify and hold harmless Purchaser from and against any and all claims of
brokers, finders or any like third party claiming any right to commission or
compensation by or through acts of Seller in connection herewith. Purchaser
represents and warrants to Seller that in connection with the transaction
contemplated hereby, no third party broker or finder has been engaged or
consulted by Purchaser or is entitled to compensation or commission in
connection herewith other than Broker. Purchaser agrees to defend, indemnify and
hold harmless Seller from and against any and all claims of brokers, finders or
any like party claiming any right to commission or compensation by or through
acts of Purchaser in connection herewith other than Broker. The indemnity
obligations hereunder shall include all damages (excluding consequential,
punitive, special, incidental and similar type damages), losses, risks,
liabilities, and expenses (including reasonable attorneys’ fees and costs)
arising from and related to matters being indemnified hereunder, and shall
survive Closing and execution and delivery of the Deed. Neither Broker nor any
other broker, finder or like party shall be entitled to rely (as a third party
beneficiary or otherwise) on the provisions herein in claiming any right to
commission or compensation or otherwise.

 

  14.

Assignment.

Purchaser may not assign its rights under this Agreement and have its
obligations under this Agreement assumed without the prior written consent of
Seller; provided, however, Purchaser may assign its rights under this Agreement
to, and have its obligations under this Agreement assumed by, any Affiliate or
any entity owned in part by Purchaser or its Affiliate, provided however, in no
event shall Purchaser assign all or any part of its rights in and to this
Agreement to any entity owned or controlled by or in which the State of Idaho,
or any division thereof, has an interest, and provided further, evidence of the
assignment of Purchaser’s rights hereunder shall be delivered to Seller at least
fifteen (15) days before Closing. Any assignment of rights and assumption of
obligations under this Agreement shall be subject to all the provisions, terms,
covenants and conditions of this Agreement, the assignee shall assume all of
Purchaser’s obligations hereunder, and the assignor shall, in any event,
continue to be and remain directly liable under this Agreement, as it may be
amended from time to time, as a principal and not as a surety, without notice to
such assignor. Any such assignment and assumption shall be evidenced by a
written agreement in form and substance reasonably acceptable to Seller.

 

23



--------------------------------------------------------------------------------

  15.

Notices.

Any notice or other communication in connection with this Agreement shall be in
writing and shall be sent by United States Certified Mail, return receipt
requested, postage prepaid, by nationally recognized overnight courier
guaranteeing next day delivery with signed receipts, by personal delivery with
signed receipts, properly addressed, or by facsimile or email transmission
evidenced by confirmed transmission and concurrently followed on the second
business day thereafter by a “hard copy” of same delivered by mail, personal
delivery or overnight courier as follows:

 

If to Seller:

  

SCCP Boise, Limited Partnership

c/o City Office REIT, Inc.

1075 West Georgia Street, Suite 2010

Vancouver, BC V6E 3C9

Attention: Greg Tylee

Email: gtylee@cityofficereit.com

With a copy to:

  

Miller, Canfield, Paddock and Stone, P.L.C.

101 North Main Street, 7th Floor

Ann Arbor, Michigan 48104

Attention: Joseph M. Fazio, Esq.

Email: fazio@millercanfield.com

If to Purchaser:

  

St. Luke’s Health System, Ltd.

190 East Bannock Street

Boise, Idaho 83712-9987

Attention: General Counsel

Facsimile: 208/493-0305

With a copy to:

  

Stoel Rives, LLP

Attn: Quentin M. Knipe

101 S. Capitol Boulevard

Suite 1900

Boise, Idaho 83702

Email: quentin.knipe@stoel.com

All notices or other communication in connection with this Agreement shall be
deemed given three (3) business days following deposit in the United States mail
with respect to certified or registered letters or earlier upon receipt, one (1)
business day following deposit if delivered to an overnight courier guaranteeing
next day delivery and on the same day if sent by personal delivery, and on the
same day as transmitted for facsimiles and emails. Attorneys for each party
shall be authorized to give and receive notices for each such party. Any party
may change its address for the service of notice by giving at least three (3)
days advance written notice of such change to the other party, in any manner
above specified.

 

  16.

Captions.

The paragraph headings or captions appearing in this Agreement are for
convenience only, are not a part of this Agreement, and are not to be considered
in interpreting this Agreement.

 

24



--------------------------------------------------------------------------------

  17.

Entire Agreement; Modification. 

This Agreement constitutes the entire agreement between the parties with respect
to the subject matter herein contained and all prior negotiations, discussions,
writings and agreements between the parties with respect to the subject matter
herein contained are superseded and of no further force and effect. Except as
expressly provided herein, however, this Agreement is not intended to have any
effect on any Purchaser Lease or the Option Agreement. No covenant, term or
condition of this Agreement shall be deemed to have been waived by either party,
unless such waiver is in writing signed by the party charged with such waiver.

 

  18.

Binding Effect. 

This Agreement shall be binding upon and inure to the benefit of the parties
hereto and their respective successors and permitted assigns.

 

  19.

Controlling Law. 

This Agreement shall be governed by and construed in accordance and the laws of
the State of Idaho.

 

  20.

Severability. 

The unenforceability or invalidity of any provisions of this Agreement shall not
render any other provision herein contained unenforceable or invalid.

 

  21.

“As Is” Sale.

Except as expressly set forth in this Agreement and in any of Seller’s Closing
Documents, Purchaser warrants and acknowledges to and agrees with Seller that
Purchaser is purchasing the Subject Property in its “As-Is” condition “With All
Faults” as of the Closing Date and specifically and expressly without any
warranties, representations or guarantees, either express or implied, as to its
condition, fitness for any particular purpose, merchantability, or any other
warranty of any kind, nature, or type whatsoever from or on behalf of
Seller. Except as expressly set forth in this Agreement and in any of Seller’s
Closing Documents, Seller specifically disclaims any warranty, guaranty or
representation, oral or written, past or present, express or implied, concerning
(a) the value, nature, quality or condition of the Subject Property, including,
without limitation, the water, soil and geology, (b) the income to be derived
from the Subject Property, (c) the suitability of the Subject Property for any
and all activities and uses which Purchaser may conduct thereon, including the
possibilities for future development of the Subject Property, (d) the compliance
of or by the Subject Property or its operation with any laws, rules, ordinances
or regulations of any applicable governmental authority or body, (e) the
habitability, merchantability, marketability, profitability or fitness for a
particular purposes of the Subject Property, (f) the manner or quality of the
construction or materials, if any, incorporated into the Subject Property, (g)
the manner, quality, state of repair or lack of repair of the Subject Property,
or (h) the presence or absence of Hazardous Materials at, on, under or adjacent
to the Subject Property or any other environmental matter or condition of the
Subject Property. Purchaser acknowledges and agrees that except as expressly set
forth in this Agreement and any of Seller’s Closing Documents, any information
provided by or on behalf of Seller with respect to the Subject Property was
obtained from a variety of sources and that Seller has not made any independent
investigation or verification of such information and make no representations as
to accuracy or completeness of such information. Seller is not liable or bound
in any manner by any oral or written statements, representations or information
pertaining to the Subject Property, or the operation thereof, furnished by any
real estate broker, agent, employee, servant or other person, except as
expressly set forth in this Agreement and in any of Seller’s Closing
Documents. Purchaser further acknowledges and agrees that Purchaser is a
sophisticated and experienced purchaser of properties such as the Subject
Property and has been duly represented by counsel in connection with the
negotiation of this Agreement. The provisions of this paragraph shall survive
Closing and execution and delivery of the Trustee’s Deed.

 

  22.

Time of Essence. 

Time is of the essence of this Agreement.

 

25



--------------------------------------------------------------------------------

  23.

Counterparts.

This Agreement may be executed in any number of counterparts, each of which
shall be deemed an original, but all of which together shall constitute one and
the same instrument, and any signatures to counterparts may be delivered by
facsimile or other electronic transmission and shall have the same force and
effect as original signatures.

 

  24.

Attorney Fees.

  The party adjudged to be a prevailing party in any judicial proceedings or
arbitration between any of the parties will be entitled to be awarded all of its
costs and expenses, including without limitation reasonable attorneys’ fees,
expert witnesses’ fees, the cost of transcripts and similar expenses related to
litigation or arbitration. This provision shall survive Closing and any
termination of this Agreement.

 

  25.

Seller 1031 Exchange.

Purchaser hereby agrees to reasonably cooperate with Seller and shall execute
any and all documents necessary, in the form reasonably approved by the parties
hereto, which shall assign all of Seller’s right, title and interest in and to
this Agreement, as amended, to an intermediary (the “Intermediary”) which
Intermediary shall complete the sale of the Subject Property in order to
accommodate a tax deferred exchange (a “Like Kind Exchange”) for Seller pursuant
to the provisions of Section 1031 of the Internal Revenue Code of 1986, as
amended (the “Code”); provided however, that in no event shall (i) Purchaser be
required to incur any additional costs, expenses, obligations or other
liabilities in connection with assisting Seller with the Like Kind Exchange
(other than any costs and expenses resulting from a review of Like Kind Exchange
documents); (ii) such Like Kind Exchange delay or be a condition to the closing;
(iii) Purchaser be required to take title to any real property other than the
Subject Property; or (iv) any such assignment in connection with any such Like
Kind Exchange release either Purchaser or Seller from any liability or
obligation of performance by either Purchaser and Seller under the Agreement, as
amended. Purchaser makes no representations to Seller regarding the
qualification of a Like Kind Exchange undertaken by Seller under Section 1031 of
the Code and shall not be liable to Seller in any manner whatsoever if a Like
Kind Exchange completed in accordance with this Section should not qualify for
any reason under Section 1031 of the Code. In the event Seller assigns to an
Intermediary its rights under this Agreement, Seller shall unconditionally
guaranty the full and timely performance by the Intermediary each and every one
of the representations, warranties, indemnities, obligations and undertakings of
the Intermediary pursuant to the Agreement, as amended, and any escrow
instructions (or amendments thereto).

 

  26.

No Recording.

Purchaser shall not record this Agreement nor a memorandum thereof against the
Subject Property without the prior written consent of Seller.

 

  27.

Acknowledgement.

The legal description for the Land includes property owned by Seller’s
affiliated entity and which is identified as the Outlot Parcel on Exhibit A. At
or before Closing, Seller shall cause Seller’s affiliate to transfer to Seller,
or the Purchaser, at Seller’s discretion, title to the Outlot Parcel in
accordance with and subject to the terms of this Agreement.

 

  28.

Exhibits.

The exhibits listed below are made a part hereof, with the same force and effect
as if specifically set forth herein. If any exhibit identified as a “Schedule”
in the list below has not been completed on the date this Agreement is fully
executed by the parties, Seller shall complete and send the same to Purchaser
with five (5) days after the Effective Date, whereupon such substitute exhibit
provided by Seller shall be substituted for the incomplete exhibit originally
attached to this Agreement, and such completed exhibit shall be deemed a part
hereof, with the same force and effect as if originally attached hereto.

 

26



--------------------------------------------------------------------------------

Exhibit A

 

-

 

Legal Description of the Land

Exhibit B-1

 

-

 

Schedule of Leases (Existing Leases, Approved New Leases and Purchaser Leases)

Exhibit B-2

 

-

 

Schedule of Landlord Defaults under Leases, Rent Delinquencies, Written
Bankruptcy Notices, Unfulfilled Tenant Improvement Work, and Future Brokerage
Commissions

Exhibit C

 

-

 

Schedule of Contracts

Exhibit D

 

-

 

Schedule of Warranties

Exhibit E-1

 

-

 

Schedule of Personal Property

Exhibit E-2

 

-

 

Schedule of Excluded Personal Property

Exhibit E-3

 

-

 

Form of Bill of Sale

Exhibit F

 

-

 

Form of Earnest Money Escrow Agreement

Exhibit G

 

-

 

Permitted Encumbrances

Exhibit H

 

-

 

Form of Termination of Management Agreement

Exhibit I

 

-

 

Form of Tenant Estoppel Certificate

Exhibit J

 

-

 

Form of Seller’s Tenant Estoppel Certificate

Exhibit K

 

-

 

Form of Deed

Exhibit L

 

-

 

Form of Seller’s Affidavit

Exhibit M

 

-

 

Form of Certificate of Representations and Warranties

Exhibit N

 

-

 

Form of FIRPTA

Exhibit O

 

-

 

Form of Assignment of Leases and Assumption Agreement

Exhibit P

 

-

 

Form of Tenant Notice

Exhibit Q

 

-

 

Form of Assignment of Warranties and Assumption Agreement

Exhibit R

 

-

 

Form of Assignment of Assumed Contracts and Assumption Agreement

Exhibit S

 

-

 

Form of Notice to Contractors

Exhibit T

 

-

 

Form of Assignment of Intangibles and Assumption Agreement

Exhibit U

 

-

 

Intentionally Omitted

Exhibit V

 

-

 

Form of Deed and Money Escrow Agreement

Exhibit W

 

-

 

Definitions

Exhibit X

 

-

 

Due Diligence Items

[Signature Page Follows]

 

27



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Seller and Purchaser have executed this Agreement as of the
Effective Date.

 

PURCHASER:     SELLER:

St. Luke’s Health System, Ltd.,

an Idaho nonprofit corporation

   

SCCP Boise, Limited Partnership,

a Delaware limited partnership

             

By:

 

SCCP Boise GP, Inc.,

               

a Delaware corporation,

By:

 

 /s/ Jeff S. Taylor

         

its sole General Partner

   

Its:  SVP, CFO

                   

By:

 

 /s/ Anthony Maretic

             

Its: Treasurer